Citation Nr: 0506338	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-25 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher evaluation for lumbosacral 
strain, rated as zero percent disabling from July 10, 2002.

2.  Entitlement to a higher evaluation for patellofemoral 
syndrome of the left knee, rated as zero percent disabling 
from July 10, 2002.

3.  Entitlement to a higher evaluation for a stress fracture 
of the left pubis, rated as zero percent disabling from July 
10, 2002.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from 
November 2001 to July 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions 
currently under consideration were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
original ratings, the Board has characterized the rating 
issues on appeal as set forth on the title page.


REMAND

The record shows that the veteran was injured during her 
ACDUTRA, and subsequently received a medical discharge.  The 
RO's rating decision of January 2003 established service 
connection for these three disabilities, rating each as non-
compensably disabling, based principally on the findings of 
VA medical examinations conducted in October 2002.  The Board 
finds that these examinations were inadequate for rating 
purposes, and that the veteran must therefore be reexamined 
prior to Board adjudication.

The VA orthopedic examination of the lumbosacral spine 
reported the veteran's history of in-service lumbosacral 
strain and her report of some persistent back pain, soreness, 
and tenderness with repetitive bending and lifting.  On 
examination, the examiner found no deformity of the spine.  
It was reported that the veteran could forward flex 90 
degrees with pain at the extremes, extend, bend, and rotate 
30 degrees with pain at the extremes.  VA regulations require 
that functional loss due to problems such as complained of by 
the veteran be equated to additional degrees of limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.46 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  This has not been 
accomplished.  

The Board also points out that rating criteria for diseases 
of the spine have been amended since the October 2002 
examination and the RO's issuance of a statement of the case 
in July 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003) (effective 
from Sept. 26, 2003).  In order to satisfy due process 
requirements, a remand is required so that the RO may 
consider the new criteria.  

The VA orthopedic examination of the left knee reported the 
veteran's history of in-service left patellofemoral syndrome 
and her then-current complaints of some soreness and aching.  
The examiner noted that she would get a little bit of pain, 
stiffness, and fatigability with the left knee, and that 
weather changes tended to irritate the knee.  The examiner 
also found some slight retropatellar soreness, and noted no 
pain with motion passively.  The examiner noted that her knee 
disorder did not prevent her from doing anything, and was not 
causing her any dysfunction or disability.  The examiner 
noted the knee was stable to medial, lateral, and 
anteroposterior testing.  The RO service connected this 
disability under Diagnostic Code 5260, limitation of flexion 
of the leg, yet the report of the orthopedic examination only 
noted "no pain with motion passively," with no measurement 
of range of motion given.  The range of motion, including an 
estimation as to the degree of limitation based on functional 
losses, is required, especially in light of VAOPGCPREC 09-
2004, which provides for the award of separate ratings based 
on both loss of flexion and loss of extension.  

The report of the examination of the pubis shows that the 
veteran only gets a little aching with changes in the 
weather, and that she does no running or jumping, enabling 
her to function normally.  The examiner concluded that the 
veteran's stress fracture did not provide her with any 
restrictions or disability.  Nevertheless, at a November 2004 
hearing before the undersigned Veterans Law Judge the veteran 
averred that residuals of her stress fracture, combined with 
weather changes, cause discomfort with prolonged sitting.  
The Board recognizes that the examiner cannot directly assess 
the impact of weather changes, but given the veteran's 
complaints of residuals and veteran-centric nature of VA 
claims adjudication, the Board is of the opinion that another 
examination regarding the veteran's stress fracture of the 
left pubis is warranted.  In this regard, the Board notes the 
applicable regulation requires rating on specific residuals, 
including faulty posture, limitation of motion, and pain.  
See 38 C.F.R. § 4.67, Pelvic bones.  

Finally, at her hearing, the veteran noted that she has been 
treated by a private family practitioner and a chiropractor.  
The Board notes that the only private medical records in the 
file consist of a brief letter from the veteran's 
chiropractor, D.R., D.C., stating that the veteran's current 
diagnosis is segmental dysfunction of the cervical, thoracic, 
and lumbar spine.  These records should be obtained and 
included in the record prior to reexamination and 
readjudication.   

According, the veteran's case is REMANDED to the RO for the 
following actions:

1.   The RO should contact the 
veteran and request that she 
identify the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to her claims for 
higher ratings.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.  If the RO is 
unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform the 
veteran of this and ask her to 
provide a copy of additional medical 
records she may have obtained on her 
own, which have not been secured 
previously.  The veteran should be 
specifically asked to submit all 
pertinent information or evidence 
that she may have in her possession. 

2.  After the above-requested 
development has been completed, the 
RO should arrange for the veteran to 
undergo another VA orthopedic 
examination by a physician with 
appropriate expertise to determine 
the extent of the veteran's service-
connected lumbosacral strain, left 
knee syndrome, and left pubis 
disability.  Accurate range of 
motion findings should be recorded 
for each joint affected.  Knee 
flexion and extension, and 
thoracolumbar forward flexion, 
extension, left and right lateral 
flexion, and left and right lateral 
rotation should be recorded.  The 
examiner should take into account 
functional impairment due to pain on 
movement, prolonged sitting, excess 
fatigability, etc.  The functional 
impairment should be equated to 
additional losses of motion beyond 
that shown clinically.  All opinions 
should be set forth in detail and 
explained in the context of the 
record.   The veteran's claims file, 
including a copy of this remand, 
must be made available to the 
examiner for review prior to the 
examination.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of any information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should include the new 
rating criteria for the diseases and 
injuries of the spine, and should 
reflect the RO's consideration of 
the principles enunciated in DeLuca, 
supra, and VAOPGCPREC 09-2004.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

